Citation Nr: 0718004	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate disorder.

2.  Entitlement to an initial compensable rating right 
shoulder disability.

3.  Entitlement to a rating in excess of 30 percent for 
migraine headaches, effective July 26, 2005 through the 
present.

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches, effective October 1, 2001, through 
July 25, 2005.

5.  Entitlement to an initial compensable rating for the 
residuals of a left inguinal herniorraphy with removal of a 
benign mass.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in January 2003, May 2004, 
and February 2007.

The issues concerning the veteran's claims for increased 
ratings for the residuals of complex left hernia repair and 
for migraine headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In December 2004, the RO denied service connection for 
patello-femoral syndrome with degenerative joint disease in 
both knees.  A review of the claims file reveals a potential 
issue of service connection for bilateral knee disability.  
That potential issue is also addressed in the REMAND portion 
of the decision below.  

On VA Form 9, received in July 2005, the veteran raised 
contentions to the effect that service connection was 
warranted for arthritis in multiple unspecified joints.  By a 
rating action in December 2004, the RO granted service 
connection for arthritis in the veteran's left hand and 
assigned a noncompensable rating, effective October 18, 2001.  
The veteran disagreed with that rating, and in July 2006, he 
was issued an SOC with respect to that issue.  He has not 
perfected his appeal.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered in 
the decision below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).   Other than the left hand and 
knees, there has been no development with respect to a claim 
of service connection for multiple joint arthritis.  However, 
it is referred to the RO for appropriate action.

By a rating action in May 2004, the RO granted the veteran 
service connection for a post-operative, high-riding left 
testis, claimed as a scrotal condition.  The manifestations 
cited by the RO included intermittent perianal pain.  The RO 
assigned a noncompensable rating, effective October 1, 2001.  
In June 2004, the veteran was notified of that decision, as 
well as his appellate rights.  

In an unsigned VA Form 9, received by the RO prior to May 15, 
2005, the veteran raised contentions to the effect that an 
increased rating was warranted for his high-riding left 
testis, claimed as a scrotal condition.  The veteran 
subsequently signed that document within a 60 day time frame 
requested by the RO.  Receipt of that document also raises a 
potential issue which will also be addressed in the REMAND 
section below.  


FINDINGS OF FACT

1.  The veteran does not currently have a prostate disorder.

2.  Since October 1, 2001, the date that service connection 
became effective, the veteran's service-connected right 
shoulder disability has been manifested primarily by 
complaints of pain, flexion to 100 degrees, abduction to 100 
degrees, external rotation to 50 degrees, and internal 
rotation to 40 degrees.


CONCLUSIONS OF LAW

1.  The claimed prostate disorder is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310a (2006).

2.  The criteria for an initial 10 percent rating for the 
veteran's service-connected right shoulder disability have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of a particular issue, 
the Board generally has a duty to assist the veteran in the 
development of that issue.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

After reviewing the record, the Board finds that at this 
juncture in the proceedings, the claim for an increased 
rating for the service-connected right shoulder disability 
may be granted in part, without assessing VA's duty to assist 
the veteran in the development of that claim.  However, 
further inquiry in that regard will be discussed in the 
REMAND section below.  

With respect to the claim for service connection for prostate 
disorder, a fuller discussion is required.  

In October 2001, the RO informed the veteran that in order to 
establish service connection for a prostate disorder, there 
had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The RO notified the veteran of the following:  (1) the 
information and evidence not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as military 
service records; (3) the information and evidence that the 
veteran needed to provide, such as the names and addresses of 
private health care providers who had records which supported 
his claim; and (4) the need to furnish VA any other 
information or evidence that would support his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO noted, however, that it was ultimately the veteran's 
responsibility to support his claim with appropriate 
evidence. 

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) notified the veteran of the 
evidence which had been obtained in support of the veteran's 
appeal.  

Following such notice, the RO granted the veteran time to 
develop the record; and thereafter, the RO readjudicated the 
veteran's appeal.  Thus, the veteran has had ample 
opportunity to participate in the development of his claim of 
service connection for a prostate disorder.

In considering this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection for prostate disorder is granted.  In this case, 
the RO provided the veteran such notice in March 2006 and 
February and April 2007.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for service connection for 
prostate disorder.  In that regard, it appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Indeed, he has not 
identified any outstanding evidence (that has not been sought 
by VA), which could be used to support that claim.  Moreover, 
VA has informed the veteran of his right to have a hearing 
with respect to that claim.  However, to date, he has 
declined that opportunity.

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for prostate disorder.
  
As such, there is no prejudice to the veteran due to a 
failure to assist him with the development of that claim.  
Cf. Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007) (An error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 38 
U.S.C. § 5103(a) is presumptively prejudicial and that in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.)  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim of service connection for a prostate disorder.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, the Board will 
proceed to the merits of that issue.  

II.  The Facts and Analysis

A.  Service Connection for a Prostate Disorder

The veteran contends that his prostate disorder is primarily 
the result of his service-connected residuals of a left 
herniorraphy.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

The veteran's service entrance examination is negative for 
any complaints or clinical findings of a prostate disorder.  

In service in October 1991, the veteran underwent a left 
inguinal herniorraphy.  A large hernia sac extended into the 
scrotum and contained minimal fluid consistent with a 
hydrocele.  Consequently, a hyrocelectomy was also performed.

In September 1994, the veteran was found to have a possible 
urinary tract infection manifested by tingling and burning 
pain and dark yellow urine.  However, there were no 
complaints or clinical findings of a prostate disorder.  
Indeed, during a periodic examination in July 1995, it was 
noted that the veteran's prostate was normal.

In May and June 2000, the veteran reported a few year history 
of intermittent testicular pain and burning.  On examination, 
he was variously found to have a painful boggy/ slightly 
enlarged prostate.  The various diagnoses were prostatitis 
and groin pain of unknown etiology.  The veteran was 
prescribed medication for prostatitis; however, the diagnosis 
was never established.  

Although the veteran continued to complain of transient groin 
pain at his March 2001 retirement examination, there were no 
findings of a prostate disorder.  

In October 2002, November 2003, and January 2004, the veteran 
underwent VA examinations, in part, to determine the nature, 
extent, and etiology of any genitourinary disability found to 
be present.  

During the October 2002 examination, the prostate was found 
to be slightly enlarged.  However, there was no diagnosis of 
prostate disability at that time or during any of the 
subsequent examinations.  Indeed, following the January 2004 
examination, the examiner stated, specifically, that the 
veteran did not have a prostate condition.

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Absent competent evidence of a chronic prostate disorder in 
or after service, the veteran cannot meet the criteria for 
service connection either on a direct or secondary basis.  
Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of a prostate disorder, there 
is no basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, 
supra at 225.  In Brammer, it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where disability is present.  See 
also Gilpin, supra.  (service connection may not be granted 
unless a current disability exists).  The veteran does not 
currently have a diagnosis of a prostate disorder.  The Court 
has held that there can be no valid claim without proof of a 
present disability.  Rabideau, supra.  

Without a diagnosis of a prostate disorder, service 
connection can not be granted for this condition.  The 
preponderance of the evidence is against the claim for 
service connection for a prostate disorder, and, accordingly, 
service connection is denied.

In arriving at this decision, the Board notes that other than 
in the February 2007 SSOC, the veteran has not been notified 
of the criteria to establish service connection on a 
secondary basis.  However, any procedural defect in that 
regard is essentially harmless error.  

Inasmuch as there is no competent evidence of current 
prostate disability, service connection is not warranted on 
any basis.  Accordingly, there is no prejudice to the veteran 
in denying the claim.

B.  The Increased Rating Claim for Right Shoulder Disability

The veteran also seeks an increased rating for his service-
connected right shoulder disability.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  
In this case, the veteran is right-handed.

Limitation of motion of the arm is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 
20 percent rating is warranted when motion of the major arm 
is limited to shoulder level.  

Potentially applicable in rating the veteran's right shoulder 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 10 
percent rating is warranted for malunion of the clavicle or 
scapula or for nonunion of the clavicle or scapula without 
loose movement.  A 20 percent rating is warranted for 
nonunion of the clavicle or scapula with loose movement or 
for dislocation.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In its January 2003 rating action, the RO granted service 
connection for right shoulder disability and assigned a 
noncompensable rating, effective October 1, 2001.  That was 
an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Relevant evidence identified by the veteran and associated 
with the claims folder consists of his service medical 
records, as well as the reports of VA orthopedic and 
neurologic examinations performed in September 2002 and 
November 2003, and November 2005, and the report of an MRI 
performed in December 2005.  

Such evidence shows that the veteran's right shoulder 
disability is manifested primarily by complaints of pain and 
limitation of motion.  

During his November 2003 VA examination, he was able to flex 
and abduct the shoulder to 100 degrees.  Although that was 
just above shoulder level, he also had limited internal and 
external rotation of 40 and 50 degrees.  Such motion is 
substantially less than the 90 degrees expected for each.  
38 C.F.R. § 4.71, Plate I.
Moreover, during the examination, it was noted that the 
veteran's right shoulder disability limited the amount he 
could lift and effectively precluded him from doing any work 
above his head.  

Such manifestations more nearly reflect the criteria for a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
At the very least, there is an approximate balance of 
evidence both for and against the claim that an initial 
compensable rating is warranted for the veteran's right 
shoulder disability.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, an 
initial 10 percent rating is warranted.  To that extent, the 
appeal is allowed.  


ORDER

Service connection for a prostate disorder is denied.

An initial 10 percent rating the service-connected right 
shoulder disability is granted subject to the law and 
regulations governing the award of monetary benefits. 


REMAND

Although the Board has assigned the veteran a 10 percent 
disability rating for his service-connected right shoulder 
disability, such a rating does not constitute a full grant of 
benefits with respect to that issue.  Higher schedular 
ratings are potentially available.  

During the last VA examination (November 2003) of the 
veteran's right shoulder, it was noted that his claims file 
had not been reviewed.  Such an omission suggests the 
possibility of an inadequate examination which could result 
in prejudice to the veteran.  In this regard, the Board notes 
that the veteran has submitted evidence since that time, 
including the report of an MRI of his right shoulder, 
performed in December 2005.

As noted in the Introduction, the veteran also seeks 
increased ratings for his service-connected residuals of 
complex surgery to repair a left inguinal hernia and migraine 
headaches.

In its January 2003 rating action, the RO granted service 
connection for migraine headaches.  An 10 percent rating was 
subsequently assigned, effective October 1, 2001.  That was 
also an initial rating contemplated by Fenderson.  In any 
event, the veteran disagreed with that rating, and this 
appeal ensued.

In its February 2007 rating action, the RO raised the 
veteran's rating for migraine headaches to 30 percent, 
effective July 26, 2005.  

As neither of the foregoing actions represented a full grant 
of benefits, the Board will consider each rated period when 
evaluating the claim for an increased rating for migraine 
headaches.  

VA has examined the veteran on several occasions to determine 
the extent of his migraine headaches.  During a neurologic 
examination in November 2003, it was noted that the veteran 
was being followed for migraine headaches at the Outpatient 
Clinic at the Naval Base in Colts Neck, New Jersey.  Those 
records have not been requested for association with the 
claims folder.  

When the veteran filed his original claim in October 2001, he 
was reportedly working part time for the New Jersey Turnpike 
Authority.  During multiple VA examinations from September 
2002 to July 2005, it was noted, that the veteran was working 
as a budget analyst for the U.S. Army, Paterson Army Clinic, 
Fort Monmouth, New Jersey.  In July 2005, the veteran 
submitted a history detailing multiple migraine headaches per 
month between February 2002 and September 2006.  Many 
reportedly caused him to leave work early or to miss work 
altogether.  Despite those reports, the veteran's employment 
records have not been requested for association with the 
claims folder.
 
With respect to the claims for increased ratings for right 
shoulder disability, the residuals of complex surgery to 
repair a left inguinal hernia, and migraine headaches, the 
veteran has not been notified of VA's duty to assist him in 
the development of those claims.  

As noted above, there is also a potential appeal concerning 
the RO's December 2004 rating action which denied service 
connection for patello-femoral syndrome with degenerative 
arthritis in both of the veteran's knees and an initial 
compensable rating for a post-operative high-riding left 
testis, claimed as scrotal disability.  Liberally construed, 
the VA Form 9, received by the RO in May 2005, effectively 
constitutes a Notice of Disagreement with respect to those 
issues.  Since the Notice of Disagreement was timely, the 
veteran must be issued an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In light of the foregoing, the case is REMANDED for the 
following actions: 

1.  Notify the veteran of VA's duty to 
assist him with the development of his 
claim for increased ratings for: his 
right shoulder disability; the residuals 
of complex surgery to repair a left 
inguinal hernia; and migraine headaches.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

2.  For the period from September 2001 
through the present, request records of 
the veteran's treatment directly from the 
U.S. Navy installation in Colts Neck, New 
Jersey.  Also request that the veteran 
provide any such records he may have in 
his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

3.  Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  

This should include, but is not limited 
to, the veteran's part-time employment 
with the New Jersey Turnpike Authority 
and his employment with the U.S. Army.

Then contact each employer/former 
employer and request copies of the 
veteran's employment records, including, 
but not limited to, employment 
applications; reports of any pre-
employment examinations; medical records; 
attendance records, specifically those 
days when the veteran missed work or left 
work early due to headaches; job 
descriptions; reports of duty limitations 
or job changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay.  

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

Also request that the veteran provide any 
such information in his possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

4.  When the actions in paragraphs 1, 2 
and 3, have been completed, schedule the 
veteran for an orthopedic examination to 
determine the extent of his service-
connected right shoulder disability.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must set forth the range of 
right shoulder motion and the level of 
impairment (mild, moderate, severe) 
caused by that disability.  

In determining the adequacy of assigned 
disability ratings, consideration must be 
given to factors affecting functional 
loss, including, but not limited to lack 
of normal endurance and functional loss 
due to pain and pain on use; limitation 
of motion due to pain on use including 
that during flare ups.  38 C.F.R. § 4.40.  

Consideration must also be given to 
weakened movement, excess fatigability, 
and incoordination, as well as the 
effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

The rationale for all opinions must be 
set forth in writing.

5.  When the actions requested in parts 
1, 2, 3, and 4 have been completed, 
undertake any other indicated 
development, including, but not limited 
to, scheduling any other VA examinations 
indicated by the evidence.  

Then, readjudicate the issues of: 
entitlement to an initial rating in 
excess of 10 percent for service-
connected right shoulder disability; a 
rating in excess of 10 percent for 
migraine headaches for the period from 
October 1, 2001 through July 25, 2005; a 
rating in excess of 30 percent for 
migraine headaches for the period from 
July 26, 2005 through the present; and an 
initial compensable rating for the 
residuals of complex surgery to repair a 
left inguinal hernia.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

6.  Issue the veteran an SOC concerning 
his claim of service connection for 
patello-femoral syndrome with 
degenerative joint disease of both knees 
and his claim for an initial compensable 
rating for a post-operative high-riding 
testis, claimed as a scrotal disorder.  
In so doing, inform him of the steps 
necessary to perfect his appeal.

If, and only if, the veteran perfects his 
appeal by filing a timely substantive 
appeal on either or both of those issues, 
undertake any indicated development and, 
if otherwise in order, return the 
applicable issues to the Board for 
further appellate consideration.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 202 (2006). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


